Case 5:20-cv-02495-JWH-KK Document 1 Filed 12/01/20 Page 1 of 11 Page ID #:1



 1   FARAH LAW, P.C.
 2   Neda Farah (State Bar No. 269819)
     8383 Wilshire Boulevard
 3   Suite 510
 4   Beverly Hills, California 90211
     Telephone: 310-666-3786
 5   Facsimile: 775-261-1726
 6   E-Mail: neda@nedafarahlaw.com
     Attorney for the Plaintiff
 7

 8
                         UNITED STATES DISTRICT COURT
 9
                       CENTRAL DISTRICT OF CALIFORNIA
10

11
      TAMIKO L. ISTRE fka                  Case No. 5:20-cv-02495
12    TAMIKO L. KYES,
                                           COMPLAINT FOR DAMAGES
13                   Plaintiff,
                                           1. VIOLATION OF THE TELEPHONE
14          v.                             CONSUMER PROTECTION ACT, 47
                                           U.S.C. §227 ET SEQ.
15
      WESTERN DENTAL SERVICES,             2. VIOLATION OF THE ROSENTHAL
16    INC.,                                FAIR DEBT COLLECTION
                                           PRACTICES ACT, CAL. CIV. CODE
17                   Defendant.            §1788 ET SEQ.
18                                         DEMAND FOR JURY TRIAL
19

20                                    COMPLAINT
21         NOW comes TAMIKO L. ISTRE fka TAMIKO L. KYES (“Plaintiff”), by and
22
     through her attorneys, Farah Law, P.C., complaining as to the conduct of WESTERN
23

24   DENTAL SERVICES, INC. (“Defendant”) as follows:
25                                NATURE OF THE ACTION
26
        1. Plaintiff brings this action for damages pursuant to the Telephone Consumer
27

28   Protection Act (“TCPA”) under 47 U.S.C. § 227 et seq. and the Rosenthal Fair Debt
                                             1
Case 5:20-cv-02495-JWH-KK Document 1 Filed 12/01/20 Page 2 of 11 Page ID #:2



 1   Collection Practices Act (“RFDCPA”) pursuant to Cal. Civ. Code §1788 et seq., for
 2
     Defendant’s unlawful conduct.
 3

 4                                JURISDICTION AND VENUE

 5      2. This action arises under and is brought pursuant to the TCPA. Subject matter
 6
     jurisdiction is conferred upon this Court by 47 U.S.C. §227, 28 U.S.C. §§1331 and
 7

 8   1337, as the action arises under the laws of the United States. Supplemental
 9   jurisdiction exists for the state law claim pursuant to 28 U.S.C. §1367.
10
        3. Venue is proper in this Court pursuant to 28 U.S.C. §1391 as Plaintiff resides
11

12   in the Central District of California and a substantial portion of the events or
13   omissions giving rise to the claims occurred within the Central District of California.
14
                                            PARTIES
15

16      4. Plaintiff is a consumer over-the-age of 18, residing in Riverside County,
17   California, which is located within the Central District of California.
18
        5. Plaintiff is a “person” as defined by 47 U.S.C. § 153(39).
19

20      6. Defendant is engaged in the business of providing dental services and
21
     collecting or attempting to collect, directly or indirectly, debts owed or due using the
22
     mail and telephone from consumers across the country, including consumers located
23

24   in the state of California. Defendant’s principal place of business is located at 530
25
     S. Main Street, Suite 600, Orange, California 92868.
26
        7. Defendant is a “person” as defined by 47 U.S.C. § 153(39).
27

28
                                                 2
Case 5:20-cv-02495-JWH-KK Document 1 Filed 12/01/20 Page 3 of 11 Page ID #:3



 1      8. Defendant acted through its agents, employees, officers, members, directors,
 2
     heirs, successors, assigns, principals, trustees, sureties, subrogees, representatives
 3

 4   and insurers at all times relevant to the instant action.

 5                          FACTS SUPPORTING CAUSES OF ACTION
 6
        9. During the spring of 2019, Plaintiff obtained dental services through
 7

 8   Defendant on two different occasions.
 9      10.As a result of financial hardship, as well as the onset of physical disabilities,
10
     Plaintiff has fallen behind on her scheduled payments owed to Defendant, thus
11

12   incurring debt (“subject debt”).
13      11. Shortly thereafter, Plaintiff began receiving calls to her cellular phone, (951)
14
     XXX-9426, from Defendant.
15

16      12. At all times relevant to the instant action, Plaintiff was the sole subscriber,
17   owner, and operator of the cellular phone ending in -9426. Plaintiff is and always has
18
     been financially responsible for the cellular phone and its services.
19

20      13. Defendant has primarily used the telephone number (877) 586-9368 when
21
     placing collection calls to Plaintiff’s cellular phone, but upon belief, it has used other
22
     numbers as well.
23

24      14. Upon information and belief, the above-referenced phone number ending in -
25
     9368 is regularly utilized by Defendant during its debt collection activities.
26

27

28
                                                  3
Case 5:20-cv-02495-JWH-KK Document 1 Filed 12/01/20 Page 4 of 11 Page ID #:4



 1      15. Upon answering calls from Defendant, Plaintiff experiences a noticeable
 2
     pause, lasting a handful of seconds in length, and has to repeatedly say “hello” before
 3

 4   a live representative begins to speak.

 5      16.Upon speaking with Defendant, Plaintiff was informed that Defendant was
 6
     seeking to collect upon the subject debt.
 7

 8      17. Plaintiff informed Defendant that she is disabled and has limited financial
 9   resources, as she is unable to work.
10
        18. Rather than understanding Plaintiff’s condition and financial situation,
11

12   Defendant’s representatives continued placing systematic phone calls, and persisted
13   with their coercive attempts at extracting payment from Plaintiff.
14
        19. Aggravated over Defendant’s harassing contacts, Plaintiff demanded that
15

16   Defendant stop contacting her.
17      20. Yet, Defendant willfully ignored Plaintiff’s demands and has continued
18
     placing phone calls to Plaintiff’s cellular phone through the fall of 2020.
19

20      21. Defendant has also placed multiple calls to Plaintiff’s cellular phone during
21
     the same day.
22
        22.For instance, or about September 28, 2020, Defendant called Plaintiff’s
23

24   cellular phone at least three times in a span of fifteen minutes.
25
        23. Plaintiff has received not less than 12 automated phone calls from Defendant
26
     since demanding that it stop contacting her.
27

28
                                                 4
Case 5:20-cv-02495-JWH-KK Document 1 Filed 12/01/20 Page 5 of 11 Page ID #:5



 1      24. Due to Defendant’s conduct, Plaintiff was forced to hire counsel and her
 2
     damages therefore include reasonable attorneys’ fees incurred in prosecuting this
 3

 4   action.

 5      25. Due to Defendant’s conduct, Plaintiff is entitled to statutory damages,
 6
     punitive damages and all other appropriate measures to punish and deter Defendant
 7

 8   and other collectors from engaging in the unlawful collection practices described in
 9   this Complaint, supra.
10
        26. Plaintiff has been unfairly and unnecessarily harassed by Defendant’s actions.
11

12      27. Plaintiff has suffered additional concrete harm as a result of Defendant’s
13   actions, including but not limited to: invasion of privacy, aggravation that
14
     accompanies collection telephone calls, emotional distress, increased risk of personal
15

16   injury resulting from the distraction caused by the never-ending calls, increased
17   usage of her telephone services, loss of cellular phone capacity, diminished cellular
18
     phone functionality, decreased battery life on her cellular phone, and diminished
19

20   space for data storage on her cellular phone.
21
         COUNT I – VIOLATIONS OF THE TELEPHONE CONSUMER PROTECTION ACT
22
        28. Plaintiff repeats and realleges paragraphs 1 through 27 as though fully set
23

24   forth herein.
25
        29. The TCPA, pursuant to 47 U.S.C. § 227(b)(1)(iii), prohibits calling persons
26
     on their cellular phone using an automatic telephone dialing system (“ATDS”) or an
27

28   artificial or pre-recorded messages without their consent. The TCPA, under 47
                                                5
Case 5:20-cv-02495-JWH-KK Document 1 Filed 12/01/20 Page 6 of 11 Page ID #:6



 1   U.S.C. § 227(a)(1), defines an ATDS as “equipment which has the capacity...to store
 2
     or produce telephone numbers to be called, using a random or sequential number
 3

 4   generator; and to dial such numbers.”

 5      30. Defendant used an ATDS in connection with its communications directed
 6
     towards Plaintiff’s cellular phone. During answered calls from Defendant, Plaintiff
 7

 8   often experienced a noticeable pause lasting a handful of seconds in length, and had
 9   to repeatedly say “hello” prior to being connected with a live representative, which
10
     is instructive that an ATDS was being utilized to generate the calls. Additionally,
11

12   Defendant’s continued communications to Plaintiff’s cellular phone after she
13   demanded that the phone calls stop further demonstrates Defendant’s use of an
14
     ATDS. Moreover, the nature and frequency of Defendant’s contacts points to the
15

16   involvement of an ATDS.
17      31. Upon information and belief, the system employed by Defendant to place
18
     phone calls to Plaintiff’s cellular phone has the capacity – (A) to store or produce
19

20   telephone numbers to be called, using a random or sequential number generator; and
21
     (B) to dial such numbers.
22
        32.Defendant violated the TCPA by placing at least a dozen of phone calls to
23

24   Plaintiff’s cellular phone using an ATDS without her consent. Any consent Plaintiff
25
     may have given to Defendant by virtue of incurring the subject debt was explicitly
26
     revoked by Plaintiff’s demands that it cease contacting her.
27

28
                                               6
Case 5:20-cv-02495-JWH-KK Document 1 Filed 12/01/20 Page 7 of 11 Page ID #:7



 1      33. The calls placed by Defendant to Plaintiff were regarding business
 2
     transactions and not for emergency purposes as defined by the TCPA under 47 U.S.C.
 3

 4   § 227(b)(1)(A)(i).

 5      34. Under the TCPA, pursuant to 47 U.S.C. § 227(b)(3)(B), Defendant is liable
 6
     to Plaintiff for at least $500.00 per call. Moreover, Defendant’s willful and knowing
 7

 8   violations of the TCPA should trigger this Honorable Court’s ability to triple the
 9   damages to which Plaintiff is otherwise entitled to under 47 U.S.C. § 227(b)(3)(C).
10
        WHEREFORE, Plaintiff, TAMIKO L. ISTRE fka TAMIKO L. KYES,
11

12   respectfully requests that this Honorable Court enter judgment in her favor as
13   follows:
14
        a. Declaring that the practices complained of herein are unlawful and violate the
15         aforementioned statutes and regulations;
16
        b. Awarding Plaintiff damages of at least $500.00 per phone call and treble
17         damages pursuant to 47 U.S.C. §§ 227(b)(3)(B)&(C);
18
        c. Awarding Plaintiff costs and reasonable attorney fees;
19

20      d. Enjoining Defendant from further contacting Plaintiff seeking payment of the
           subject debt; and
21

22      e. Awarding any other relief as this Honorable Court deems just and appropriate.
23

24          COUNT II – VIOLATIONS OF THE ROSENTHAL FAIR DEBT COLLECTION
                                  PRACTICES ACT
25
        35. Plaintiff restates and realleges paragraphs 1 through 34 as though fully set
26

27   forth herein.

28
                                               7
Case 5:20-cv-02495-JWH-KK Document 1 Filed 12/01/20 Page 8 of 11 Page ID #:8



 1      36. Plaintiff is a “person” as defined by Cal. Civ. Code § 1788.2(g).
 2
        37. The subject debt is a “debt” and “consumer debt” as defined by Cal. Civ. Code
 3

 4   § 1788.2(d) and (f).

 5      38. Defendant is a “debt collector” as defined by Cal. Civ. Code § 1788.2(c).
 6
           a. Violations of RFDCPA § 1788.17
 7

 8      39. The RFDCPA, pursuant to Cal. Civ. Code § 1788.17 states that
 9   “Notwithstanding any other provision of this title, every debt collector collecting or
10
     attempting to collect a consumer debt shall comply with the provisions of Section
11

12   1692b to 1692j [of the Fair Debt Collection Practices Act (“FDCPA”)], inclusive of,
13   and shall be subject to the remedies in Section 1692k of, Title 15 of the United States
14
     Code.”
15

16                   i. Violations of the FDCPA §1692c and §1692d
17      40. The FDCPA, pursuant to 15 U.S.C. §1692d, prohibits a debt collector from
18
     engaging “in any conduct the natural consequence of which is to harass, oppress, or
19

20   abuse any person in connection with the collection of a debt.” §1692d(5) further
21
     prohibits, “causing a telephone to ring or engaging any person in telephone
22
     conversation repeatedly or continuously with intent to annoy, abuse, or harass any
23

24   person at the called number.”
25
        41. Defendant violated §1692c(a)(1), d and d(5) when it repeatedly called
26
     Plaintiff after being notified to stop. Defendant’s behavior of systematically calling
27

28   Plaintiff’s phone on a daily basis, including multiple times during the same day, in
                                                8
Case 5:20-cv-02495-JWH-KK Document 1 Filed 12/01/20 Page 9 of 11 Page ID #:9



 1   spite of Plaintiff’s demands that Defendant cease doing so, was harassing and
 2
     abusive. The frequency and nature of the calls shows that Defendant willfully ignored
 3

 4   Plaintiff’s pleas with the goal of annoying and harassing her.

 5      42. Defendant was notified by Plaintiff that its calls were not welcomed. As such,
 6
     Defendant knew that its conduct was inconvenient and harassing to Plaintiff.
 7

 8                       ii. Violations of the FDCPA § 1692e
 9      43. The FDCPA, pursuant to 15 U.S.C. §1692e, prohibits a debt collector from
10
     using “any false, deceptive, or misleading representation or means in connection with
11

12   the collection of any debt.”
13      44. In addition, this section enumerates specific violations, such as:
14
               “The use of any false representation or deceptive means to collect
15             or attempt to collect any debt or to obtain information concerning
16             a consumer.” 15 U.S.C. §1692e(10).
17      45. Defendant violated §1692e and e(10) when it used deceptive means to collect
18
     and/or attempt to collect the subject debt. In spite of the fact that Plaintiff informed
19

20   Defendant of her physical and financial hardships, as well as Plaintiff’s demands that
21
     it stop calling her, Defendant continued with its onslaught of collection calls,
22
     including the placement of multiple calls during the same day. Defendant engaged in
23

24   this behavior in a deceptive attempt to force Plaintiff to answer its calls and ultimately
25
     make a payment. Through its conduct, Defendant misleadingly represented to
26
     Plaintiff that it had the legal ability to contact her after Plaintiff notified Defendant
27

28   to cease contacting her.
                                                  9
Case 5:20-cv-02495-JWH-KK Document 1 Filed 12/01/20 Page 10 of 11 Page ID #:10



  1                      iii. Violations of FDCPA § 1692f
  2
         46. The FDCPA, pursuant to 15 U.S.C. §1692f, prohibits a debt collector from
  3

  4   using “unfair or unconscionable means to collect or attempt to collect any debt.”

  5      47. Defendant violated §1692f when it unfairly and unconscionably attempted to
  6
      collect on a debt by repeatedly calling Plaintiff after being notified to stop.
  7

  8   Attempting to coerce Plaintiff into payment by placing voluminous automated phone
  9   calls without her permission is unfair and unconscionable behavior. These means
 10
      employed by Defendant only served to worry and confuse Plaintiff.
 11

 12      48. Defendant willfully and knowingly violated the RFDCPA. Defendant was
 13   aware that Plaintiff did not wish to be contacted, but yet, it continued to bombard
 14
      Plaintiff with automated phone calls demanding payment for the subject debt.
 15

 16   Defendant’s willful and knowing violations of the RFDCPA should trigger this
 17   Honorable Court’s ability to award Plaintiff statutory damages of up to $1,000.00, as
 18
      provided under Cal. Civ. Code § 1788.30(b).
 19

 20      49. As plead in paragraphs 24 through 27, supra, Plaintiff has been harmed and
 21
      suffered damages as a result of Defendant’s illegal actions.
 22
             WHEREFORE, Plaintiff, TAMIKO L. ISTRE fka TAMIKO L. KYES,
 23

 24   respectfully requests that this Honorable Court enter judgment in her favor as
 25
      follows:
 26
         a. Declare that the practices complained of herein are unlawful and violate the
 27
            aforementioned statute;
 28
                                                10
Case 5:20-cv-02495-JWH-KK Document 1 Filed 12/01/20 Page 11 of 11 Page ID #:11



  1      b. Award Plaintiff actual damages, pursuant to Cal. Civ. Code § 1788.30(a);
  2
         c. Award Plaintiff statutory damages up to $1,000.00, pursuant to Cal. Civ. Code
  3         § 1788.30(b);
  4
         d. Award Plaintiff costs and reasonable attorney fees as provided pursuant to Cal.
  5         Civ. Code § 1788.30(c);
  6
         e. Enjoining Defendant from further contacting Plaintiff seeking payment of the
  7         subject debt; and
  8
         f. Award any other relief as the Honorable Court deems just and proper.
  9

 10
      DATED this 1st day of December, 2020.          Respectfully submitted,
 11

 12                                                  By: /s/ Neda Farah
                                                     FARAH LAW, P.C.
 13                                                  8383 Wilshire Boulevard
 14                                                  Suite 510
                                                     Beverly Hills, California 90211
 15                                                  Telephone: 310-666-3786
 16                                                  Facsimile: 775-261-1726
                                                     E-Mail: neda@nedafarahlaw.com
 17

 18

 19

 20

 21

 22

 23

 24

 25

 26

 27

 28
                                                11
